Citation Nr: 0936162	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-22 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for headaches, including as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from August 1985 
to June 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  
The Veteran had a hearing before the undersigned Board Member 
in August 2009.  A transcript of that hearing is contained in 
the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case asserts that he is entitled to 
service connection for chronic headaches, including as a 
result of undiagnosed illness stemming from his Gulf War 
service.

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate. An adequate exam is one which allows 
the Board to make a fully informed decision.  Id. at 311.

In this case, the Board finds that it cannot make a fully 
informed decision because the examination report provides no 
opinion regarding the etiology of the Veteran's disability.  
In requesting the exam, the RO stated that the Veteran is 
seeking service connection for headaches.  However, because 
the RO did not specifically request the examiner to provide 
an etiological opinion in regard to the claim, no such 
opinion was made. Without such an opinion, the Board finds 
that in this case a fully informed decision cannot be made.  
See Barr, 21 Vet. App. at 311 (ruling that an exam was 
inadequate in part because there was no etiological opinion 
provided).

In addition, the Board finds that upon remand, the Agency of 
Original Jurisdiction (AOJ) should verify that all relevant 
VA treatment records have been provided.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he 
provide the dates and locations of all VA 
treatment relating to his headaches.  
Request any records identified in the 
response, including those from 1993 to the 
present at the Lawton/Ft. Sill VA Clinic.

2. Upon receipt of any outstanding 
records, schedule the Veteran for a VA 
examination to determine whether he 
suffers from a chronic headache disability 
related to his military service.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
Veteran, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran 
currently suffers from a chronic headache 
disability related to his military 
service, including any possible 
undiagnosed illness.  

A detailed rationale should be provided 
for all opinions.  If a determination 
cannot be made on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




